DETAILED ACTION
This office action is in response to the RCE amendment and remarks filed 04/14/2021.  Claims 3, 6, 9 and 12-14 are pending and currently being examined, claim 15 is withdrawn from examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 3, 6, 9 and 12-14 have been considered but are moot in view of the new rejections/interpretations presented below necessitated by the RCE amendment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 6, 9 and 12-14  are rejected under 35 U.S.C. 102a1 as being anticipated by Ciani et al. (US 2014/0109588).
Interpretation 1

    PNG
    media_image1.png
    625
    940
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    940
    media_image2.png
    Greyscale

At least during the above shown above condition (par. 77), 
the fuel supply rate to each of the lateral injection units (2 nozzles in each lateral injection unit injecting fuel; par. 77) is greater than the fuel supply rate to the at least one central injection unit (no nozzles injecting fuel in the central unit; par. 77)
Interpretation 2

    PNG
    media_image1.png
    625
    940
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    595
    940
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    564
    940
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    564
    940
    media_image5.png
    Greyscale

At least during the above shown above condition (par. 77), 
the fuel supply rate to each of the lateral injection units (4 nozzles in each lateral injection unit injecting fuel; par. 77) is greater than the fuel supply rate to the at least one central injection unit (no nozzles injecting fuel in the central unit; par. 77)

In regards to Independent Claim 3, and with particular reference to Figure 7 shown immediately above, Ciani discloses a method of controlling fuel injection (pars 74-77 disclose controlling the fuel flow rates to the fuel nozzles of each streamlined body) in a reheat combustor (par. 43 disclosing that the combustor can be a reheat combustor) of combustor assembly of a gas turbine (see figure 3), the reheat combustor having a combustor casing 44 defining a gas flow channel 440 and a combustion chamber 12, wherein the reheat combustor includes a plurality of injection units 22, each injection unit having a body extending across the gas flow channel along a first direction (vertical direction in figures 3 and 4) orthogonal to a gas flow direction (gas flow direction shown by arrow 14 in figure 3) and having a streamlined shape (as shown in figures 3, 4, 5a; par. 96 discloses bodies 22 have streamlined shape) along the gas flow direction 14 with a leading edge (25 in figure 5a)  and a trailing edge (24 in figure 5a) and a plurality of fuel injection nozzles 15 spaced along the first direction (vertical direction in figure 4); 
the plurality of injection units 22 being spaced along a second direction (horizontal direction in figure 4) orthogonal to the first direction (vertical direction in figure 4) and including at least one central injection unit (the two middle/central stream lined bodies 22) and two lateral injection units (the bodies 22 to the left and right of the two central units 22) disposed at opposite sides of the at least one central injection unit along the second direction (horizontal direction in figure 4), 
wherein the method comprises: 
receiving a fuel flow (vanes/streamlined bodies 22 receive fuel; pars. 75-77); and 
15 according to a non-uniform distribution pattern (par. 77 lines 1-3 discloses fuel is injected through every second nozzle of a vane; non-uniform since fuel is not injected through every fuel nozzle but every second fuel nozzle), 
Attorney Docket No. wherein said distributing according to said non-uniform distribution pattern comprises: 
applying different fuel supply rates between the two lateral injection units injecting fuel towards a propagation-stabilized flame region (region adjacent to the lateral vanes 22) and the at least one central injection unit injecting fuel towards an auto-ignition stabilized flame region (region adjacent to the central vanes) of the combustion chamber, (refer to either interpretation shown above based on par. 77).
wherein the fuel supply rate to each of the lateral injection units is greater than the fuel supply rate to the at least one central injection unit (refer to either interpretation shown above based on par. 77).

In regards to Independent Claim 9, and with particular reference to Figure 7 shown immediately above, Ciani discloses a reheat combustor (par. 43 disclosing that the combustor can be a reheat combustor), comprising: 
a combustor casing 44 defining a gas flow channel 440 and a combustion chamber 12; 
a plurality of side-by-side injection units 22, each injection unit having: 
a body extending across the gas flow channel along a first direction (vertical direction in figures 3 and 4)  orthogonal to a gas flow direction and having a streamlined shape (as shown in figures 3, 4, 5a; par. 96 discloses bodies 22 have streamlined shape) along the gas flow direction with a leading edge (25 in figure 5a)  and a trailing edge (24 in figure 5a); 
(horizontal direction in figure 4) orthogonal to the first direction and including at least one central injection unit (the two middle/central stream lined bodies 22) and two lateral injection units (the bodies 22 to the left and right of the two central units 22) disposed at opposite sides of the at least one central injection unit along the second direction; and 
a controller (the device used for carrying out fuel control steps disclosed in par. 74-77) for controlling fuel supply rates to said injection nozzles (different fuel flow rates  are applied to the lateral vanes vs. the central vanes, par. 77 list several scenarios) , wherein said controller is configured to distribute fuel among the injection nozzles 15 according to a non-uniform distribution pattern (par. 77 lines 1-3 discloses fuel is injected through every second nozzle of a  vane; non-uniform since fuel is not injected through every fuel nozzle but every second fuel nozzle), 
wherein said non-uniform distribution pattern includes applying different fuel supply rates between the two lateral injection units injecting fuel towards a propagation-stabilized flame region (region adjacent to the lateral vanes) and the at least one central injection unit injecting fuel towards an auto-ignition stabilized flame region (region adjacent to the central vanes) of the combustion chamber, (refer to either interpretation shown above based on par. 77).
wherein said non-uniform distribution pattern includes applying a fuel supply rate to each of the lateral injection units which is greater than a fuel supply rate to the at least one central injection unit , (refer to either interpretation shown above based on par. 77).
Regarding dependent Claims 6 and 12, Ciani discloses wherein said distributing according to said non-uniform distribution pattern comprises: applying different individual fuel supply rates among the injection nozzles in at least one of the injection units (par. 77 lines 1-3 discloses that the fuel is injected through every second fuel nozzle in each vane which implies that in each vane some fuel nozzles have a zero fuel flow rate while others have other than zero fuel flow rate).
Regarding dependent Claim 13, Ciani discloses wherein said injection units 22 comprises: integrated mixing devices (60 in figure 7a) configured for mixing an injected fuel with passing hot gas flow.
Regarding dependent Claim 14, Ciani discloses wherein the mixing devices are vortex generators (60 are indicated as vortex generators in par. 110) formed as lateral appendices extending from sides of the injection units upstream from each injection nozzle, refer to figures 7a and 7b.


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William H Rodriguez/Primary Examiner, Art Unit 3741